Exhibit 10(d)
 
AMENDMENT TO 2011 NON-QUALIFIED STOCK OPTION AGREEMENT


THIS AMENDMENT TO 2011 NON-QUALIFIED STOCK OPTION AGREEMENT (this “Amendment”)
is made as of this 10th day of February 2012, between Hovnanian Enterprises,
Inc., a Delaware corporation (the “Company”) and Ara Hovnanian (the
“Participant” and, together with the Company, the “Parties”).


RECITALS
 
WHEREAS, the Parties entered into a Non-qualified Stock Option Agreement which
relates to the Participant’s June 10, 2011 Option (the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement to include certain
performance conditions.


NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the Parties hereto agree the Agreement is amended as follows:


1.  The following shall replace Section 2 of the Agreement in its entirety:


Vesting.  The Option will vest in installments on the later of (i) the dates set
forth on the vesting schedule set forth above or (ii) the date upon which the
“Performance Condition” (as defined below) is achieved, subject to Section 3 of
this Agreement.  For purposes of this Agreement, the “Performance Condition”
shall mean the Committee’s determination prior to the Option Termination Date
(as defined below) that the Company’s Adjusted EBITDA for two consecutive fiscal
years exceeds the Company’s actual EBITDA for the fiscal year ended October 31,
2011.  As used herein, “EBITDA” shall mean the Company's consolidated earnings
before interest expense, income taxes, depreciation and amortization, including
inventory impairment losses and land option write-offs and gains or losses on
extinguishment of debt, determined in a manner consistent with the Company's
normal practices for quarterly press release financial reporting
purposes.  “Adjusted EBITDA” shall mean the Company's consolidated earnings
before interest expense, income taxes, depreciation and amortization, excluding
inventory impairment losses and land option write-offs and gains or losses on
extinguishment of debt, determined in a manner consistent with the Company's
normal practices for quarterly press release financial reporting purposes.


Except as expressly stated otherwise in this Amendment, capitalized terms used
and not defined have the same meanings defined in the Agreement, and all
provisions of the Agreement remain in full force and effect.
 
 
HOVNANIAN ENTERPRISES, INC.


By: _______________________
J. Larry Sorsby
EVP, Chief Financial Officer


PARTICIPANT


__________________________
Ara Hovnanian